             Case 2:18-cv-02760-SMM Document 75 Filed 01/31/20 Page 1 of 2



     Kevin C. Barrett, State Bar No. 020104
 1   Jennifer M. Bahling, State Bar No. 013260
     Barrett & Matura, P.C.
 2   8925 E. Pima Center Pkwy., Suite 215
     Scottsdale, Arizona 85258
 3   Telephone: (602) 792-5705
     Facsimile: (602) 792-5710
 4   kbarrett@barrettmatura.com
     jbahling@barrettmatura.com
 5
     Attorneys for Defendant Auto-Owners
 6   Insurance Company
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF ARIZONA
 9
     Gruber Motors, LLC, Gruber Industries, Inc.,      Case No.: 2:18-cv-02760-PHX-SMM
10   Peter M. Gruber,
                                                       NOTICE OF SETTLEMENT
11                        Plaintiffs,
     v.
12
     Auto-Owners Insurance Company, The
13   Continental Insurance Company, a CNA
     Insurance Company, foreign insurers,
14
                          Defendants.
15

16

17          Auto-Owners Insurance Company, through counsel undersigned, hereby notifies the
18   Court that the parties have reached a settlement of all remaining claims in this action. The parties
19   are working to complete the written settlement agreement and will file the appropriate dismissal
20   documents after the settlement agreement has been executed. The parties further request that
21   the Court vacate all remaining deadlines.
22                 Dated this 31st day of January 2020.
23
                                           BARRETT & MATURA, P.C.
24
                                            By /s/ Kevin C. Barrett
25
                                               Kevin C. Barrett
26                                             Jennifer M. Bahling
                                               8925 E. Pima Center Pkwy, Suite 215
27                                             Scottsdale, Arizona 85258

                                                      1
             Case 2:18-cv-02760-SMM Document 75 Filed 01/31/20 Page 2 of 2



                                             Attorneys for Defendant Auto-Owners Insurance
 1
                                             Company
 2

 3

 4
                                   CERTIFICATE OF SERVICE
 5
            I hereby certify that on January 31, 2020 I electronically transmitted the attached
 6
     document to the Clerk’s office using the CM/ECF System for filing and transmittal of a Notice
 7   of Electronic Filing to the following CM/ECF Registrants:
 8
     Charles J. Surrano III
 9   John N. Wilborn
     Surrano Law Offices
10   7114 E. Stetson Drive, Suite 300
     Scottsdale, AZ 85251
11   Attorneys for Plaintiffs
12
     /s/ Susan Saville
13   Susan Saville
14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                  2
